Allowable Subject Matter
Claims 1-2 and 4-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record discloses an in-vehicle air imaging apparatus for a vehicle comprising: an imaging magnifier configured to magnify a graphic by an image source to form a virtual image in the air inside the vehicle, wherein the imaging magnifier is a Fresnel lens group comprising a substrate and straight teeth arranged in parallel on the substrate, the straight teeth of one Fresnel lens being parallel to the straight teeth of its neighboring Fresnel lens.
However, none of the cited prior art or any other discloses or inherently implies the in-vehicle air imaging apparatus for a vehicle further comprising the straight teeth of one Fresnel lens being not parallel to the straight teeth of its neighboring Fresnel Lens. Additionally, applicant’s remarks filed 12/28/2021 regarding art Chuang are found persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622